DETAILED ACTION

This action is in response to the amendment filed on 2/17/22.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Coleman on 3/16/22.
The application has been amended as follows: 
In the Claims:
In claim 1, line 10 delete “the drive torque of the drive motor can be converted into the sealing force” and insert therein - - a drive torque of the drive motor can be converted into a sealing force - -.
In claim 1, line 11 delete “or calculated”.
In claim 1, line 13 delete “the operating temperature” and insert therein - - an operating temperature - -.
In claim 1, line 14 delete “or calculating”.
In claim 1, line 22 delete “a desired target sealing force” and insert therein - - the desired target sealing force - -.
In claim 6, line 15 delete “or calculate”.
In claim 6, line 16 delete “the drive torque of the drive motor is converted into the sealing force” and insert therein - - a drive torque of the drive motor is converted into a sealing force - -.
In claim 6, line 19 delete “selected or calculated” and insert therein - - stored - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments filed 2/17/22 the previous rejections set forth in the Office action mailed 11/23/21 are withdrawn.
Regarding claims 1 and 3-5, the prior art of record fails to teach or suggest a method for operating a tubular bag machine as claimed including wherein once the operating temperature has been determined, two stored conversion functions (30, 31) whose associated operating temperatures are closest to the determined operating temperature are selected, an interpolation being carried out between the two conversion functions (30, 31) when calculating the drive torque required to reach the desired target sealing force.
Regarding claims 6, 8, and 9, the prior art of record fails to teach or suggest a tubular bag machine for producing tubular bags as claimed including wherein a plurality of the conversion functions (30, 31) are stored in the drive control system as a function of the operating temperature of the transverse sealing jaws (13a, 13b); and wherein the drive control system is further adapted to interpolate a drive torque required to reach a desired target sealing force at the operating temperature of the transverse sealing jaws based on two stored conversion functions whose associated operating temperatures are closest to the operating temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746